Citation Nr: 0405230	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-11 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for basal cell carcinoma 
and other skin lesions as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran served on active duty from July 1966 to August 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for basal cell 
carcinoma and other skin lesions as a result of herbicide 
exposure.

REMAND

In his May 2003 VA Form 9 (Substantive Appeal) the veteran 
requested a hearing before the Board in Washington, DC.  The 
veteran's representative notified the Board in February 2004 
that the veteran wanted to change his type of hearing to a 
videoconference hearing.  According to VA regulation, an 
appellant or his or her representative may request a hearing 
before the Board at the RO at the time of the submission of 
his or her Substantive Appeal, or at any time thereafter.  38 
C.F.R. § 20.703 (2003). Accordingly, the case must be 
remanded to the RO for a videoconference hearing to be 
scheduled.

The case is thus remanded for the following:

The RO should schedule the veteran for a 
videoconference hearing in connection 
with his appeal.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




